ALLOWANCE

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett # 69004 on 3/3/2021.
The application has been amended as follows: 

1. (Amended) A shoe, comprising: 
a sole and a vamp coupled to the sole, the sole and the vamp cooperating to define an opening between the vamp and the sole; 
a touch interaction device, comprising: 
a support body attached to an upper surface of the vamp; 
a light-emitting unit arranged on the support body; 
a flexible touch sensor attached to the support body and covering the light- emitting unit, the flexible touch sensor configured to detect a touch operation to the light-emitting unit; and 
a control module electrically coupled to the light-emitting unit and the flexible touch sensor, the control module configured to control, according to the touch ; 
wherein the sole defines a recess on its bottom surface and comprises a cover plate for sealing the recess, the control module is received in the recess; wherein the sole further defines, on its one side close to the opening, a groove communicating with the recess; and wherein the touch interaction device further comprises a flexible circuit board arranged at a position of the support body corresponding to the groove, the circuit board is electrically coupled to the plurality of light-emitting units and the flexible touch sensor through its one end, and an other end passes the groove and extends to the recess, and is electrically coupled to the control module.

Claims 4-6 and 14-20 have been cancelled
Claims 7 and 9 now depend from Claim 1

Allowable Subject Matter
Claims 1-3 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, including that which is listed on the attached PTO-892 fails to disclo9se or render obvious in particular, a light-emitting unit arranged on a support body attached to an upper surface of a vamp coupled to a sole of a shoe; a flexible touch sensor attached to the support body and covering the light-emitting unit; and a control module electrically coupled to the light-emitting unit and a flexible touch sensor, wherein the sole defines a recess on its bottom surface and comprises a cover plate for sealing the recess, the control module is received in the recess; wherein the sole further defines, on its one side close to the opening, a groove communicating with the recess; and wherein the touch interaction device further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALEXANDER K GARLEN/               Primary Examiner, Art Unit 2896